Citation Nr: 1202300	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  03-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for status-post operative fracture of the mandible, currently evaluated as 30 percent disabling for the period prior to July 11, 2002; from September 1, 2002 to March 6, 2003; May 1, 2003 to February 3, 2005; and from April 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to June 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied an increased rating for status-post operative fracture of the mandible, evaluated as 30 percent disabling, effective December 1, 1969. 

Throughout the course of this appeal, the RO has assigned the Veteran total temporary disability ratings based on surgical or other treatment necessitating convalescence for his mandible disability, for the time periods from July 11, 2002 to September 1, 2002; March 6, 2003 to May 1, 2003; and from February 3, 2005 to April 1, 2005.  The 30 percent disability rating from April 1, 2005 was continued. See rating decisions dated in November 2002, July 2003, and June 2005.  In September 2005, the Veteran indicated that he wanted to continue his appeal for an increased evaluation for status- post operative fracture of the mandible, evaluated as 30 percent disabling.  As such, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In December 2005 the Board denied the Veteran's claim for entitlement to an increased rating for status-post operative fracture of the mandible, currently evaluated as 30 percent disabling for the period prior to July 11, 2002; from September 1, 2002 to March 6, 2003; May 1, 2003 to February 3, 2005; and from April 1, 2005.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In an April 2006 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion for Remand (JMR).  The Board's decision was vacated and the Veteran's claim was remanded to the Board. 

In January 2007 the Board remanded the issue on appeal in order for the Veteran to be afforded a new VA examination.  As discussed here in below, the issue on appeal is once again remanded.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required. 


REMAND

After a careful review of the Veteran's claims file the Board finds that another remand is warranted.  

In January 2007 the Board remanded in order for the Veteran to be afforded a new VA examination in accordance with the April 2006 JMR.  The JMR specifically discussed that the Veteran should be afforded a new VA examination in order to determine any functional loss in accordance with 38 C.F.R. § 4.40 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The JMR stated that the there should be a discussion of the Veteran's severe osteoarthritis of the left temporomandibular joint (TMJ), moderate ankylosis, and marked irregularity of the head of the mandible, as well as recent evidence of vertical ramus osteotomy.  

The Veteran was afforded a VA examination in July 2008 and was diagnosed with long standing history of TMJ dysfunction with suspected ankylosis to the left TMJ and arthritic changes to the right TMJ.  The VA examiner stated that "Further imaging will be needed to definitively rule out or confirm ankylosis."  However, there is no evidence that these tests were ordered or associated with the Veteran's claims file; thus, the Board finds that a remand is warranted in order to either obtain those tests or to determine if the Veteran's mandible is manifested by ankylosis. 

Moreover, the Board finds that a remand is warranted since the Veteran's last VA examination was in July 2008.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95.  Thus, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of the status-post operative fracture of the mandible. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain all outstanding treatment records. 

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO should obtain any outstanding studies and tests, including those that were used to determine if the Veteran's service-connected disability is manifested by ankylosis, from the July 2008 VA examination.  If no additional reports are obtained then the RO must document all steps taken. 

3.  The Veteran should be afforded the appropriate examination to determine the current manifestations and severity of his post-operative fracture of the mandible. The Veteran's claims folder, a separate copy of this remand, and a copy of the available criteria under 38 C.F.R. § 4.150, and a report of the July 2008 VA examination , should be made available to the examiner, the receipt of which should be acknowledged in the examination report.  If deemed necessary, X-rays and any other indicated studies should be performed.  The Veteran's history, current complaints, and all examination findings must be reported in detail by the examiner. 

The VA examiner must discuss the current nature and severity of the Veteran's residuals of the post-operative fracture of the mandible.  The discussion should include but not be limited to the following:

A)  The VA examiner must discuss the inter-incisal range of motion for the Veteran's temporomandibular articulation. 

B) The VA examiner must discuss if the Veteran has ankylosis and if so, to what degree.  

C) The examiner should comment on the functional limitations, if any, caused by the residuals of the post-operative fracture of the mandible in light of the provisions of 38 C.F.R. §§ 4.10 , 4.40, and 4.45.  

1.  This should include a discussion of the factors under DeLuca; this includes whether there is weakened movement, excess fatigability, or incoordination.  

2. The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  

3. If the severity of these manifestations cannot be quantified, the examiner should so indicate. 

D) With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the jaw. 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


